Case 19-61608-grs           Doc 932      Filed 11/23/20 Entered 11/23/20 16:31:57                      Desc Main
                                         Document     Page 1 of 7



                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF KENTUCKY
                                     LONDON DIVISION

---------------------------------------------------------- x
                                                           :
In re:                                                     :            Chapter 11
                                                           :
                                        1
Americore Holdings, LLC, et al.,                           :            Case No. 19-61608
                                                           :            (Jointly Administered)
                           Debtors.                        :
                                                           :            Re: Docket No. 929
---------------------------------------------------------- x

      MOTION TO CLARIFY ORDER (A) APPROVING SALE FREE AND CLEAR
          OF ALL LIENS, CLAIMS, INTERESTS AND ENCUMBRANCES,
             (B) AUTHORIZING ASSUMPTION AND ASSIGNMENT
       OF CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED LEASES,
                   AND (C) GRANTING RELATED RELIEF

         The Third Friday Total Return Fund, L.P. (“Third Friday”) respectfully requests that the

Court clarify the Order (a) Approving Sale Free and Clear of All Liens, Claims and

Encumbrances, (b) Authorizing Assumption and Assignment of Certain Executory Contracts and

Unexpired Leases, and (c) Granting Related Relief (the "Sale Order") [ECF No. 929]. In support

of this request Third Friday states:

                                               BACKGROUND

         1.       On December 31, 2019 each of the above-captioned entities (together, the

"Debtors") filed a voluntary petition for relief under chapter 11 of the United States Bankruptcy




1
  The Debtors in these chapter 11 cases are (with the last four digits of their federal tax identification numbers in
parentheses): Americore Holdings, LLC (0115); Americore Health, LLC (6554); Americore Healther Enterprises,
LLC (3887); Ellwood Medical Center, LLC (1900); Ellwood Medical Center Real Estate, LLC (8799); Ellwood
Medical Center Operations, LLC (5283); Pineville Medical Center, LLC (9435); Izard County Medical Center, LLC
(3388); Success Healthcare 2, LLC (8861); St. Alexius Properties, LLC (4610); and St. Alexius Hospital Corporation
# 1 (2766).


{2337/000/00512909}                                      1
Case 19-61608-grs       Doc 932     Filed 11/23/20 Entered 11/23/20 16:31:57              Desc Main
                                    Document     Page 2 of 7



Code, 11 U.S.C. § 101 et seq. In February 2020 Carol Fox (the "Trustee") was appointed as chapter

11 trustee of the Debtors. ECF Nos. 258, 260 and 269.

       2.      On July 13, 2020 the Trustee, acting solely in her capacity as the trustee for three

of the Debtors—St. Alexius Properties, LLC ("SAP"), St. Alexius Hospital Corporation #1

("SAHC") and Success Healthcare 2, LLC ("SH2") (together, the "Sellers")—filed a motion to

establish auction procedures and sell substantially all assets of the Sellers (together, the "Assets")

to a third-party (the "Sale Motion"). ECF No. 744.

       3.      On November 12, 2020 the Court entered an order granting the Sale Motion (the

"Sale Order") [ECF No. 929], and approving the sale of the Assets to third-party, SA Hospital

Acquisition Group, LLC (together with any subsidiaries or assigns, the "Purchaser").

       4.      Prior to the sale, SAHC engaged in the business of delivering acute care services to

the public through the St. Alexius Hospital located in Sr. Louis, Missouri. As such, the Sale Order

contains several provisions regarding Missouri's Medicaid Program, known as MO HealthNet

("MO HealthNet"), and the Missouri Department of Social Services ("MDSS"). In particular, ¶

64 of the Sale Order states:

               For the avoidance of doubt, notwithstanding anything to the contrary
               in this Order or the Modified Agreement, the MO HealthNet
               provider agreement for SAHC shall not be sold pursuant to section
               363 of the Bankruptcy Code. Rather, per agreement, the MO
               HealthNet provider agreement shall be assumed and assigned
               pursuant to and in accordance with section 365 of the Bankruptcy
               Code and in compliance with the MO HealthNet Program and with
               the approval of MDSS, provided however, upon agreement of the
               Debtors, Purchaser, MDSS and the Missouri Attorney General's
               Office ("MAG") based upon their respective reviews of all relevant
               facts and circumstances pertaining to the sale of SAHC, Purchaser,
               as assignee of SAHC’s Mo HealthNet provider agreement shall not
               assume any of SAHC’s liability to (a) make refunds or repayments
               to the MO HealthNet Program in connection with payments
               received by SAHC from MO HealthNet on or prior to the Closing,
               and (b) pay to MO HealthNet any fines or penalties imposed on

{2337/000/00512909}                               2
Case 19-61608-grs       Doc 932     Filed 11/23/20 Entered 11/23/20 16:31:57             Desc Main
                                    Document     Page 3 of 7



                SAHC by MO HealthNet as a result of SAHC's acts or omissions on
                or prior to Closing, which liability shall remain with the Debtor,
                subject to all rights of set-off and recoupment between MDSS and
                the Debtors related to payments received by SAHC from MO
                HealthNet on or prior to the Closing and the acts or omissions of
                SAHC on or prior to Closing. It is acknowledged and agreed that the
                waiver provided in the previous sentence does not extend to civil or
                criminal claims that fall within the jurisdiction of the Medicaid
                Fraud Control Unit of the Missouri Attorney General’s Office.

Sale Order ¶ 64 (emphasis supplied).

        5.      Given this language, ¶ 64 provides that:

                •       The MO HealthNet provider agreement for SAHC is being assumed and
                        assigned to the Purchaser.

                •       However, the Purchaser is not assuming any of SAHC's liability to MO
                        HealthNet regarding refunds, repayments, fines or penalties arising pre-
                        closing.

                •       Rather, such "liability shall remain with the Debtor."

Id.

        6.      Third Friday respectfully requests that the Court clarify the Sale Order for two

reasons. First, although the Sale Order defines plural term "Debtors" as SAP, SAHC and SH2, it

does not define the singular term "Debtor" as any particular entity. See Sale Order 2 (defining

"Debtors" but not "Debtor"). When ¶ 64 of the Sale Order states that MO HealthNet liabilities

"shall remain with the Debtor," which is potentially SAHC, it is thus unclear what specific entity

is being referred to.

        7.      Second, the Sale Motion requests authority, inter alia, to sell the Assets and assume

and assign certain executory contracts and unexpired leases. See Sale Mot. 9 (wherefore clause).

The Sale Motion does not seek authority for SAP or SH2 to assume liabilities under contracts to

which SAHC is party.




{2337/000/00512909}                               3
Case 19-61608-grs       Doc 932    Filed 11/23/20 Entered 11/23/20 16:31:57              Desc Main
                                   Document     Page 4 of 7



         8.    The relief requested by Third Friday may substantially impact on the bankruptcy

estates of the non-SAHC Sellers, i.e. SAP and SH2. SAP and SH2 did not receive any payments

from MO HealthNet and should not be required to repay any amounts paid to SAHC by MO

HealthNet. Only SAHC, the recipient of any payments from MO Healthnet, should be the source

of recoupment.

         9.    The amount of money in question is potentially in the millions of dollars. Based

on its analysis of SAHC’s billing records for the 2018–19 period, Third Friday believes

that SAHC may face significant recoupment liabilities. Until SAHC’s cost reports for 2018–

19 are completed and filed with MO HealthNet for review and approval, there can be no final

determination of how large this liability actually will be. Moreover, even if it were appropriate for

non-SAHC Debtors to assume the liability—which it is not—such Debtors lack the financial

wherewithal to pay. Only one facility owned by the Debtors, Izard County Medical Center, is

currently operating. Ellwood County Medical Center has been shut since October 2019. Beyond

the businesses at those centers, the Debtors are non-operating entities with no assets or

cash. Accordingly, Missouri would be unable to collect any recoupment payments were it

dependent on the non-SAHC Debtors for payment of these liabilities.

                                          ARGUMENT

         A.    The Court Should Clarify the Sale Order.

         Section 105(a) of the Bankruptcy Code conveys broad equitable powers on bankruptcy

courts "to issue any order, process or judgment that is necessary or appropriate to carry out the

provisions of [title 11]." See U.S.C. § 105(a). These powers include the "authority to interpret

and clarify prior orders." In re White Motor Credit Corp., 75 B.R. 944, 947 (Bankr. N.D. Ohio

1987).



{2337/000/00512909}                              4
Case 19-61608-grs       Doc 932    Filed 11/23/20 Entered 11/23/20 16:31:57             Desc Main
                                   Document     Page 5 of 7



       Clarification of the Sale Order is again appropriate in this instance. The Sale Order does

not define the term "Debtor"; however, it provides that liabilities under the SAHC MO HealthNet

provider agreement "shall remain with the Debtor." See Sale Order ¶ 64. While the term "Debtor"

in this instance presumably refers to SAHC, and not SAP or SH2, this is not explicit. Accordingly,

the Court should clarify the Sale Order to confirm that only SAHC, and not other Debtors, are

retaining any liabilities under the MO HealthNet provider agreement upon its assignment to the

Purchaser.

       B.      In the Alternative, the Court Should Reconsider the Sale Order.

       Fed. R. Civ. P. 59(e), as applied to this contested matter by Fed. R. Bankr. P. 9023, permits

a court to "alter or amend a judgment" upon timely motion. See Fed. R. Civ. P. 59(e). Motions

for reconsideration are customarily treated as motions to alter or amend a judgment under Rule 59.

Harshaw v. Bethany Christian Services, 2010 WL 331708, at *4 (W.D. Mich. Jan. 22, 2010)

(citations omitted).

       A judgment can be altered under Rule 59(e) "for one of four reasons: (1) to correct a clear

error of law; (2) to account for newly discovered evidence; (3) to accommodate an intervening

change in the controlling law; or (4) to otherwise prevent manifest injustice." McCoy v. Lake

Cumberland Regional Hosp., LLC, 2019 WL 1960335, at *2 (E.D. Ken. May 2, 2019) (citation

omitted) (citation omitted). "A [trial] court has discretion to grant or deny a Rule 59(e) motion."

Id. "Re-argument is not an appropriate purpose for a motion to reconsider." Id.

       In the alternative to the clarification requested supra, reconsideration of the Sale Order is

appropriate in this instance. Third Friday is not seeking to re-argue allegations that were made, or

could have been made, prior to entry of the Sale Order. Rather, Third Friday is seeking to prevent

the manifest injustice of SAP or SH2 owing liabilities under the SAHC MO HealthNet provider



{2337/000/00512909}                              5
Case 19-61608-grs      Doc 932    Filed 11/23/20 Entered 11/23/20 16:31:57          Desc Main
                                  Document     Page 6 of 7



agreement, when this relief was never sought in the Sale Motion. The Debtors have not been

substantively consolidated and there is no reason why the Debtors, other than SAHC, should hold

or retain liabilities under the MO HealthNet provider agreement.




                         [Remainder of Page Intentionally Left Blank]




{2337/000/00512909}                            6
Case 19-61608-grs       Doc 932    Filed 11/23/20 Entered 11/23/20 16:31:57             Desc Main
                                   Document     Page 7 of 7



       WHEREFORE, Third Friday respectfully requests that the Court: (a) clarify that the term

"Debtor" in ¶ 64 of the Sale Order applies only to SAHC, not SAP or SH2, such that SAP or SH2

are not assuming or retaining liabilities under the MO HealthNet provider agreement, (b) in the

alternative, reconsider the Sale Order and hold that only SAHC, and not SAP or SH2, is assuming

or retaining liabilities under the MO HealthNet provider agreement, and (c) grant such other and

further relief as the Court deems just and proper.

Dated: November 23, 2020

                                      SHRAIBERG, LANDAU & PAGE, P.A.
                                      Attorneys for The Third Friday Total Return Fund, L.P.
                                      2385 NW Executive Center Drive, Suite 300
                                      Boca Raton, Florida 33431
                                      Telephone: 561-443-0800
                                      Facsimile: 561-998-0047
                                      Email: bss@slp.law

                                      By: /s/ Bradley Shraiberg_________
                                      Bradley S. Shraiberg
                                      Fla. Bar No. 121622


                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished via

Notice of Electronic Filing by CM/ECF to all parties registered to receive such service in this case

on this the 23rd day of November, 2020.

                                                     /s/ Bradley Shraiberg_________
                                                       Bradley S. Shraiberg
                                                       Fla. Bar No. 121622




{2337/000/00512909}                              7
